Dissenting Opinion by
Mr. Justice Elkin,
July 10, 1913:
I cannot agree that the Act of March 29, 1913, is unconstitutional. This act provides for an additional judge in each of the Courts of Common Pleas of Philadelphia County, and in my opinion is a valid exercise of legislative power. The Federal government has no powers except such as were expressly reserved by, or necessarily implied from, the Constitution of the United States, while the several states possess all powers not expressly forbidden. Congress can pass no laws but those authorized by the Federal Constitution, while the legislature of each state has jurisdiction of all subjects of a legislative character not prohibited. The legislative powers of the several states are limited only by the constitution of each particular state and by powers reserved to the national *254government by the Federal Constitution. Except as limited by the constitution, the power of the legislature to make laws for the people of a state is supreme. When, therefore, any one challenges the validity of an act of assembly, he assumes the burden of showing the precise manner in which the organic law has been contravened; failing to do so, the act stands. This principle has been iterated and reiterated so repeatedly by our Pennsylvania courts that it has become axiomatic. The legislature has jurisdiction of all subjects not prohibited by the Constitution: Com. v. Hartman, 17 Pa. 118; Weister v. Hade, 52 Pa. 474; Swartz v. Carlisle Boro., 237 Pa. 473. Federal powers are construed strictly, while legislative powers are to be given a liberal construction. From the beginning our Pennsylvania courts have adhered tenaciously to this rule when statutes have been attacked, on constitutional grounds. As far back as Com. v. Smith, 4 Binn. 117, this court said that an act of the legislature is. not to be declared void unless the violation of the Constitution is so manifest as to leave no room for reasonable doubt. We have also said that an .act of assembly can be declared void only when it violates the Constitution clearly, palpably, plainly and in such manner as to leave no doubt or hesitation in our minds: Sharpless v. Philadelphia, 21 Pa. 147. We followed the principle of these cases in Patterson v. Barlow, 60 Pa. 54; Wells v. Bain, 75 Pa. 39; Com. v. Butler, 99 Pa. 535; and have never departed from it in the slightest degree. The principle has been approved and reasserted by this court as at present constituted in several recent cases: Morgan v. Reel, 213 Pa. 81; Gottschall v. Campbell, 234 Pa. 347; Minsinger v. Rau, 236 Pa. 327; Com. v. Johnson, 236 Pa. 412. True it is that in each of these cases the decision was by a majority of the court, but the judgment was none the less binding for this reason. It is because, in my opinion, the present case is a departure from this settled rule of construction that I feel warranted in expressing these dis*255senting views. Keeping in mind the rule to which reference has been made that a statute is not to be declared void unless in clear violation of the Constitution, and to such an extent as to leave no doubt or hesitation in our minds, let us examine the provisions of Article Y, Section 6, of our organic law to discover whether the legislature exceeded its powers in passing the Act of 1913. This section provides that in the County of Philadelphia all the jurisdiction and powers now vested in the District Courts and Courts of Common Pleas shall be vested in four distinct and separate courts of equal and co-ordinate jurisdiction; which shall be designated respectively as the Court of Common Pleas number one, number two, number three and number four. Why the framers of the Constitution deemed it wise to establish four distinct and separate courts with equal and co-ordinate jurisdiction in the County of Philadelphia is a matter with which this court has no concern. It is sufficient to say that it is so written and is, therefore, binding not only upon the people but upon the courts and all other branches of government that have to do with the making and enforcement of law. No one can carefully read this section of the Constitution without concluding that each of the several Courts of Common Pleas in Philadelphia County is separate and distinct from the other courts of that county, and that each acts independently of the others in the exercise of judicial power. The Constitution makes each court a separate unit in its organization and in the exercise of all judicial functions. With this thought in mind let us look at the provision of Section 6 relating to the increase of judges, being the one upon which this controversy depends. It is as follows: “The number of judges in any of said courts, or in any county where the establishment of an additional court may be authorized by law, may be increased, from time to time, and whenever such increase shall amount in the whole to three, such three judges shall compose a distinct and *256separate court as aforesaid, which shall be numbered as aforesaid.” It will thus be,seen that the Constitution does not forbid an increase in the number of judges, but on the other hand expressly authorizes the legislature to make such increase from time to time. The language is plain and it is not necessary to resort to technical rules of construction to determine its meaning. The number of judges in any of said courts may be increased from time to time as the legislature in its wisdom may determine. To what does the phrase “in any of said courts” have reference? The sentence of which this phrase is, a part immediately follows the designation of Courts of Common Pleas numbers one, two, three, and four, and can only mean an increase in the number of judges “in any of said courts.” This certainly is equivalent to saying that there may be an increase in the number of judges in each of said courts. This is what the Constitution says and it is the natural import of the words used. In etymology “any” and “any one” have the same meaning and refer to some object in the singular; as in the present case to one separate court. But it is argued that the meaning of these words is qualified by what follows in the same sentence. The language relied on to qualify the primary meaning of the words just discussed is, “whenever such increase shall amount in the whole to three, such three judges shall compose a distinct and separate court as aforesaid.” The contention is that the words “whenever such increase shall amount in the whole to three,” refer to the whole increase in all of the courts and not to the whole increase in any of the courts. This may be plausi, ble, but to my mind such a construction does violence to the plain meaning of the language and is in disregard of the context. These words are a part of the sentence which authorizes an increase in the number of judges in any of said courts, and “such increase” must necessarily refer to what immediately precedes. If then, what immediately precedes was an authorization to in*257crease the number of judges in any of said courts, meaning each or any one of said courts, it follows that when such increase in any of said courts amounts in the whole to three, a distinct and separate court shall be established. Whether this was wise or unwise is not for us to say, for what was written in the Constitution must be observed no matter how we may regard its wisdom. It may very well be that the framers of the Constitution had in mind that increases in each of said courts would be made from time to time as the necessities of each particular court seemed to require, and that no more than one judge would be added at any session of the legislature. As for instance, suppose the legislature in 1907 had provided for an additional judge in Court of Common Pleas No. 1, and in 1911 had added another judge to the same court, and in 1913 the business of that court required still another judge, which if added would make the whole number three, then clearly a situation would arise in which an additional court should be established. This may be an extreme illustration, as such a situation is not likely to arise, but it is possible under the plain language of the Constitution, and, therefore, we are at liberty to suggest it. Again, even the learned counsel for the relator concede that the legislature has the power to add a judge to Court of Common Pleas No. 1, and to Court of Common Pleas No. 2, without doing violence to the Constitution. Suppose the legislature in 1909 had added a judge to Court of Common Pleas No. 1 and in 1911 had added another judge to Common Pleas No. 2, and these judges had been duly elected and were serving when the legislature in 1913 convened, at which time another judge was added to Court of Common Pleas No. 3, without establishing a new court composed of three judges. Under the construction contended for by counsel for the relator what would happen to the additional judges elected in 1909 and 1911? Would they be ousted because the legislature in 1913 added another judge to Court of Common Pleas No. 3? No matter *258what view we may take of the section of the Constitution in question it was a valid exercise of legislative power to add another judge to Common Pleas No. 1 and No. 2 in 1909 and 1911, and we look in vain for any authority to warrant an inference that the judges so elected could be ousted because the legislature deemed it wise in 1913 to add another judge to a different court without establishing a separate court composed of three judges. Yet this is the logic of the position of those who contend that the Act of 1913 is invalid on constitutional grounds. This view does not appeal to me and I cannot bring myself to believe that any such result was contemplated by the framers of our organic law. No such result is possible if we give to the language of the Constitution its plain meaning and are content to follow settled rules of construction.
The Constitution provides in express terms not only for the increase of judges, but for the increase of courts. As to the increase in the number of courts the language is not mandatory but permissive. The number of courts may be increased from time to time, and this power is separate and distinct from the power to increase the number of judges. There is one power to increase the number of courts and another power to increase the number of judges in each of said courts. The legislature may exercise either or both powers as necessity seems to require. In this respect the legislature was vested with large powers and wide discretion, and in my opinion this was a wise provision of the Constitution. There may be a very good reason, such as lack of suitable quarters, for preferring to increase the number of judges in courts already established rather than to increase the number of courts which would require additional officers and a separate organization. The work would .no doubt be as expeditiously done by adding another judge to courts already established, and such considerations may have been controlling with the legislature. The Constitution gave the legislature the power *259to increase the number of judges, and the Act of 1913 is the legislative expression of that power, and I can see no sufficient reason for saying that the organic law has been offended against.
If the legislature had limited the increase to an additional judge in Common Pleas numbers one and two, no one would question the constitutionality of such an act. It, however, did not stop there, but also added a judge to Courts Nos. 3, á and 5. How does this fact affect the unquestioned power to add judges to numbers one and two? Or why should a valid exercise of power in adding two additional judges be declared void and of no effect because three other judges were added, even if we accept the view so strongly pressed upon us by learned counsel for relator? Under no theory can I see any justification for striking down the act in so far as it added an additional judge to two of the courts. The legislature had the power to add two new judges no matter what view we may take of the Constitution.
I assume that in order to facilitate the work of the courts in Philadelphia there is an existing necessity to provide more judges, and it is apparent that the legislature was so impressed; and it seems to me that all doubts should be resolved in favor of the validity of an act intended to expedite the trial of causes and the dispatch of business in the largest county of the Commonwealth, having one-fifth of our total population and perhaps even a greater proportion of legal business.
Then, again, it may be worthy of a passing thought to suggest that the Constitution in mandatory language provides that “whenever such increase shall amount in the whole to three, such three judges shall compose a distinct and separate court.” Why does not this plain provision of the Constitution take care of the present situation? When three judges are added they shall compose a separate court. Three judges have been added, why not follow the mandate of the Constitution by saying that three of the judges shall compose a separate *260court rather than strike down an act intended to serve a wholesome public purpose? If this view were adopted there need be no refinement as to the meaning of the phrase “whenever such increase shall amount in the whole to three.”
Assuming, however, that the language of the Constitution is not clear, and that it is fairly susceptible of different interpretations, under the settled rule of our cases, the doubt is to be resolved in favor of the validity of the act. If there be doubt or hesitation in our minds as to the meaning of the Constitution, the act should not be declared void. It has been so decided in many of our cases. The case at bar comes clearly within this rule. Counsel and court are divided in opinion as to the meaning of the section of the Constitution in question in this proceeding, and according to my view these doubts should be resolved in favor of the act. This court has frequently so declared, and in no- case called to my attention was there greater reason for the application of the rule than in the one we are now considering. A statute should never be declared void unless clearly in violation of the Constitution. When the meaning of the Constitution is in doubt the act should stand because the power of the legislature is supreme except as limited by the organic law.
I would sustain the Act of 1913 and dismiss the present proceeding.